Exhibit 10.2
 
ADDENDUM TO EMPLOYMENT AGREEMENT


THIS ADDENDUM TO EMPLOYMENT AGREEMENT (the “Addendum”) is made and entered into
effective as of this 28th day of April, 2015 (the “Effective Date”), by and
among CLS Labs, Inc. (“CLS Labs”), Jeffrey I. Binder (the “Executive”), and CLS
Holdings USA, Inc. (“CLS Holdings”).


RECITALS


WHEREAS, CLS Labs and the Executive entered into that certain Employment
Agreement, dated October 1, 2014 (the “Employment Agreement”), pursuant to which
CLS Labs employed the Executive to serve as its President and Chief Executive
Officer for a term of five years; and


WHEREAS, CLS Labs and CLS Holdings, among others, plan to enter into that
certain Agreement and Plan of Merger, a copy of which is attached hereto,
whereby a wholly owned subsidiary of CLS Holdings will merge with and into CLS
Labs (the “Merger”), with CLS Labs surviving and becoming a wholly owned
subsidiary of CLS Holdings; and


WHEREAS, in anticipation of the Merger, the parties have determined that the
Employment Agreement must be amended to properly reflect their intentions
regarding the duties, responsibilities and compensation of the Executive.


NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
AGREEMENT


1.           Recitals.  The above recitals are true and correct and are
incorporated herein and made a part hereof by this reference.


2.           Duties and Responsibilities.  Executive agrees that in addition to
his duties, responsibilities and obligations to CLS Labs under Section 2 of the
Employment Agreement, upon consummation of the Merger, he shall serve CLS
Holdings and/or its subsidiaries in such capacity as may be requested by the
Board of Directors of CLS Holdings from time to time in its discretion during
the term of the Employment Agreement.


3.           Stock Options.  In exchange for Executive’s agreement to serve CLS
Holdings and its subsidiaries in such capacity as the Board of Directors of CLS
Holdings may request, CLS Holdings agrees to grant to the Executive an annual
option to purchase shares of common stock pursuant to Section 3(h) of the
Employment Agreement. As such, following the Merger, options to purchase shares
of CLS Holdings’ common stock shall be granted to Executive in lieu of options
to purchase shares of CLS Labs’ common stock.  All other terms, restrictions and
procedures set forth in Section 3(h) shall remain in effect.


 
1

--------------------------------------------------------------------------------

 


4.           Ratification of Employment Agreement.  Except as modified by this
Addendum, the Employment Agreement shall remain in full force and effect in
accordance with its terms.


IN WITNESS WHEREOF, the parties or their duly authorized representatives have
signed this Addendum as of the Effective Date.
 
 
CLS LABS, INC.
 
 
By: /s/ Blanca Barker                                               
Name: Blanca Barker                                               
Title: Secretary                                                         
 
 
CLS HOLDINGS USA, INC.
 
 
By: /s/ Jeffrey I. Binder                                           
Name: Jeffrey I. Binder                                            
Title: Chairman, President and CEO                      
 
EXECUTIVE
 
 
/s/ Jeffrey I. Binder                                                
Jeffrey I. Binder
 
 

 


 
2

--------------------------------------------------------------------------------

 